s v4 jan department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue code xxxxxxkxxxxkxkxxkxkxkxxkx xxxxxxkxkxxkxxxkxxxkxkxkx xxxkkxkkkkkkkkkkkkkk legend taxpayer a ira x ira y xxxxxxkxxxkkxkxxkkxkxkkxx kkm xxxxxxxkxkkxxkxkxkxkkxkxkkkm xxxxxxkxxxkxxkxkxkxkxxkxkx xxxxxxkxxxxkxxkxxxxxkxkkkxk xxxxxxxxxkxxkxxkxxxxkxkx xxxxxxxkxkkxxxkxkxkxxkxxkkkk xxxxxxkkxkkxkxkkxkkxkxkxkkkxkk amount a kxxxxxxkxkxxxkxkxxkxkxkxkxkxkkkxk financial_institution r xxxxxxxxxxxxxxxxxxxxxx financial_institution s xxxxxxxxxxxxxxxxxxxxxx date date date date xxxxxxxxxxxxxxxkxxxxxkx xxxxxxxxkxxkxxkxxkxkxkxkxkxkxkxk xxxxxxxkxxxkxkxkxxxkxxxkkxkx xxxxxxxxxxkxkxxkxkxxxkxxxkx xxxxxxxxxxxxx page dear xxxxxxxxxxxxxx this is in response to your ruling_request dated date and supplemented by correspondence dated july and date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on date she received a distribution from ira x totaling amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error made by financial_institution r taxpayer a further represents that amount a has not been used for any other purpose taxpayer a represents that she maintained ira x at financial_institution s until date on date taxpayer a withdrew amount a from ira x with the intent of rolling the full amount into a rollover ira at financial_institution r taxpayer a represents that on date she went to financial_institution r and gave instructions to deposit amount a into a rollover ira financial_institution r inadvertently placed amount a into a certificate of deposit cd a non-ira account taxpayer a did not become aware that the distribution from ira x had been deposited into a non-ira account until she received a form_1099 from financial_institution s once taxpayer a became aware of the error she contacted financial_institution r and on date financial_institution r issued a letter acknowledging that it had deposited amount a into a non-ira account in error on date financial_institution r redeposited amount a into ira y documentation submitted with this request reveals that taxpayer a intended to roll over amount a within days of the date of distribution however due to the financial_institution r error taxpayer a was unable to complete the rollover of amount a within the 60-day rollover period based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred xxxxxxxxxxxxx page the information and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount a was due to an error by financial_institution r which led to amount a being deposited into a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a which was deposited into ira y will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact xxxxxxxxxxxx id number xxxxxxxx at xxxxxxxxxx please address all correspondence to se t ep ra t4 sincerely yours a cla ay laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
